,Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 1 0f,24

UNITED STATES DIS'I`RICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERlCA et al.
ex rel. RAHIMI and SCHULTE,

15 Civ. 5686 (PAC)

Plaintifi`s,
v ST]]’ULATION AND
` ORDER OF SETTLEMENT
AN]) DISMISSAL

WALGREENS BOOTS ALLIANCE, fNC.,
Defendant.

 

 

WHEREAS, this Stipulation and Order of Settlement and Dismissal (the “Settlement
Stipulation”) is entered into among the United States ofAmerica (the “chernment” or “United
States”), by its attorney, Geofi`rey S. Berman, United States Attorney for the Southern District of
New Yor|<; the qui tam relators Adam (a/k/a Azam) Rahimi and S. Christopher Sehuite (together,
the “Reiators”) and their attorneys; and defendant Walgreens Boots Alliance, Inc. (“Walgreens”
or “Defendant," and collectively with the Government and the Reiators, the “Parties”), by its
counsel and authorized representative;

WHERE.AS, on or about July 2 l, 2015, Relators filed the above-captioned action (the
“FCA Action”) under the qui iam provisions of the False Claims Act (“FCA”), 31 U.S.C, § 3729
et seq., and comparable state false claims iaws, alleging that Walgreens engaged in a pattern of
submitting false claims to Medicare, Medicaid, and TRICARE as well as the workers’
compensation program for Postal Service employees managed by the U.S. Department of Labor
(coilectively, the “refevant federal health programs”) that sought payments for more insulin pens
cf the types relevant herel than patients needed in the time periods specified in the elaims;

WI-IEREAS, on or about November 16, 2018, Relators filed an amended compiaint,

 

' A list of the types of insulin pens relevant tc this Settlement Stipulation, by brand names
and by national drug codes, is attached as Exhibit A herein.

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 2 of 24

which did not substantively modify the allegations in their original complaint;

WHEREAS, contemporaneous with filing this Settlement Stipulation, the
Government is filing a complaint-in-intervention (the “US Complaint”) to assert claims against
the Defendant pursuant to the FCA and in relation to the relevant federal health programs;

WHEREAS, the US Complaint alleges that from on or about .lanuary l, 2006, to on
or about December 31, 2017, Walgreens violated the FCA by obtaining reimbursement from the
relevant federal health programs for insulin pen prescriptions based on false claims that under-
reported the days of supply (i.e., the number of days that insulin pens should last if the patient
used insulin strictly according to the prescriber’s directions for use); and that, due to this under-
reporting, the relevant federal health programs paid for more insulin than certain patients
needed. The conduct described in this paragraph shall be defined as the “Covered Conduct” for
purposes of this Settlement Stipulation;

WHEREAS, the Parties have, through this Settlement Stipulation, reached a mutually
agreeable resolution addressing the Government’s claims against Walgreens for the Covered
Conduct and the claims that Relators have asserted against Walgreens in this FCA Action; and

WI-IEREAS, the Relators’ claim to a share ofthe Government’s proceeds under this
Settlement Stipulation will be the subject of a separate agreement between Reiators and the
Governrnent.

NOW, THEREFORE, upon the Parties’ agreement lT lS l-IEREBY ORDERED:

TERMS AND CONDITIONS
l. The Parties agree that this Court has subject-matterjurisdiction over the FCA
Action and consent to this Court’s exercise of personal jurisdiction over each of them.
2. Walgreens admits, acknowledges, and accepts responsibility for the following

facts:

CaSe 1215-CV¢05686-PAC DOC_Um€n't 18 Filed 01/22/19 Page 3 01 24

a. Insulin “pens” are a common way for diabetic patients, including federal health
program beneficiaries, to self-administer insulin. Manuf`acturers distribute the
insulin pens relevant here in tamper-evident cartons containing five individual
pens and with labeling approved by the U.S. Food and Drug Adrninistration
(“FDA”). Each pen consists of a syringe, which contains 3 miliiliters of insulin

` solution, inside a hard plastic case.

b. The FDA classifies the insulin pens relevant here as prescription drug products
Pharmacies can only dispense such pens to patients with valid prescriptions from
licensed prescribers. Valicl insulin prescriptions must set forth the “directions for
use,” which typically designate both how much insulin to administer (e.g., 10
units) and when to administer it (e.g., at bedtime).

c. At all relevant times, Walgreens‘s regular practice was to record the prescribers’
“directions for use” in its electronic pharmacy management system - called
Intercom Plus or IC+ - and to print out a copy of those directions for patients
when they picked up prescription fills. The “directions for use” f`or insulin
recorded in the IC+ system typically referred to “units” of insulin. For almost all
of the insulin pens relevant here (r'.e., the types in Exhibit A), one milliliter of
insulin solution contains l00 units of insulin; one pen (3 ml) contains 300 units of
insulin; and each carton (15 ml) contains 1,500 units of insulin.2 Further,
Walgreens’s lC+ system recorded the quantity of insulin dispensed by milliliters
of insulin solution (e.g., one carton of` pens is recorded as 15 ml).

d. At all relevant times, when Walgreens sought reimbursements for insulin pens
from the relevant federal health programs, it was required to report, among other
data fields, the quantity dispensed and the days of supply. In pharmacy billing,
“quantity dispensed” specifies the amount of medication being dispensed to a
patient when she fills her prescription, and “days of supply” refers to the number

-of days that the quantity of medication dispensed should last if the patient uses the
medication strictly according to the directions for use. To calculate days of`
supply, a pharmacist divides the total quantity of medication being dispensed to a
particular patient by that patient’s “daily dose,”' i.e. , the amount of medication that
the prescriber directs the patient to use each day.

e. Federal health programs, or pharmacy benefit managers (“PBMS”) working on
their behait`, typically establish procedures to calculate the date on which a
prescription refill would be needed (the “refill due date") based on the date when
a patient last filled a prescription and the days of supply reported by the pharmacy
for that prior fiiI. 'I`he federal health programs and/or PBMs also typically
establish automated processes to deny refill claims too far in advance of the refill

 

id

Certain ofthe insulin pen products listed in Exhibit A contain higher concentrations of
insulin and are marketed in packages that contain fewer than five pens of 3 ml each. For
instance, two ofthe Toujeo and Tresiba insulin pen brands, which were not marketed in the
United States until 2015, contain 3 pens each and with higher concentration of insulin units per
milliliter of insulin solution, and the Toujeo pens each have a capacity of only 1.5 rnl.

-Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 4 of 24

-due dates. The reliability of these procedures and processes depends on the
accuracy of the days of supply reported by pharmacies

f. According to company policy, Walgreens pharmacists generally are not permitted
to dispense a refill too far in advance of the refill' due date absent a specific
reason. The IC+ system was configured to issue a “refill too soon” warning if a
patient requested a refill too far in advance of the refill due date, which the IC+
system calculated based on the date of the last fill and the days ofsuppiy.

g. Until early 2018, Walgreens programmed the IC+ system to define a full carton of
five pens as the appropriate minimum package size of the relevant types of insulin
pens. This definition prevented Walgreens pharmacists from being able to
dispense fewer than five pens at a given time. .

h. Walgreens was aware that certain payors - including federal health programs -
had established dispensing limits for prescription drug products in terms of
quantity and days of supply and that such payors would deny a claim if` the
reported days of supply exceeded the payor’s days of supply limit.

i. At all relevant times, when a federal health program denied a claim_from
Walgreens because the reported days of supply for a hill carton of five insulin
pens exceeded the federal program’s days of supply limit, it was Walgreens’s
practice to dispense and bill for, the full carton, and reduce the reported days of
supply to conform to the program’s days of supply limit. Thus, Walgreens
repeatedly reported days of supply data to federal health programs that were
different from, and lower than, the days of supply calculated according to the
standard pharmacy billing formula of dividing the quantity of insulin being
dispensed by the daily dose.

j. As result of this practice, federal health programs approved and paid a substantial
number of claims submitted by Walgreens for insulin pen refills that the programs
would not have approved if Walgreens had reported the days of supply for
previous fills calculated according to the standard pharmacy billing formula of
dividing the quantity dispensed by the daily dose. Specifically, the practice of`
reducing the reported days of supply without changing the quantity of insulin
dispensed prevented the federal programs from calculating reliable refill due dates
and checking refill-claims against those refill due dates.

k. Similarly, because the “refil[ too soon” warning within Walgreens’s IC+ system
also depended on the accuracy of the reported days of supply, the practice of
reporting days of supply for certain insulin pens sales based on payors’ days of
supply limit, instead of the calculation according to the standard pharmacy billing
formula of dividing the quantity dispensed by the daily dose, prevented this
warning from functioning effectively to notify pharmacists regarding premature
refills.

l. During the relevant times, Walgreens received audit reports in which PBMs
acting on behalf of federal health programs sought refunds for insulin pen

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 5 of 24

prescriptions due to inaccurate days of supply reporting In early 2018, and after
this investigation began, Walgreens modified its lC+ system to provide its
pharmacists with the ability to dispense individual insulin pens.

3. Within twenty (20) days of the Eff`ective Date (defined below in Paragraph 29),
Walgreens shall pay to the chernment the sum of $168,035,8 l 3.56 (the “Sett|ement Arnount”),
plus interest, which shall be compounded annually at the rate of 2.87% starting from November
20, 2018, to the date of payment, of which $84,0l7,906.78, plus 50% of the accrued interest,
constitutes restitution to the Governn‘tent. The payment of the Settlement Amount shall be made
in accordance with instructions to be provided by the Financlal litigation Unit of the United
States Attorney’s Of`tice for the Southern District of New Yorlt.

4. Subject to the exceptions in Paragraphs 9 and 15 below (concerning excluded
claims and bankruptcy proceedings), and conditioned upon Defendant’s hill compliance with the
terms of this Settlement Stipulation, including hill payment of the Settlement Amount to the
Government pursuant to Paragraph 3 above, the Government releases Walgreens, including its
subsidiaries, divisions, corporate predecessors, successors, and assigns, from any civil or
administrative monetary claim that the Government has for the Covered Conduct under the FCA,
the Civil Monetary Penalties Law, the Program` Fraud Civil Rernedies Act, 31' U.S.C. §§ 3801-
3812, and the common law theories of fraud, payment by mistake, and unjust enrichment For
avoidance of doubt, this Settlement Stipu|ation does not release any current or former Walgreens
officer, director, employee, or agent from liability of any kind.

5 . In consideration of Defendant’s obligations in this Settlement Stipulation and the
Corporate integrity Agreement (“ClA”) entered into between the Of`fice of inspector General, the
U.S. Depaitrnent of Health and Human Services (“OlG-HHS”) and Defendant, conditioned upon
Defendant’s full payment of the Settlement Amount, and except as expressly reserved in this

Paragraph and in Paragraph 9 (concerning excluded claims), the OlG-HHS agrees to release and

Case 1:15-cv-05686-PAC¢ Document 18 Filed 01/22/19 Page 6 of 24

refrain from instituting, directing, or maintaining any administrative action'seel_<ing exclusion
from Medicare, Medioaid, and other Federal health care programs (as defined in 42 U.S.C. § n
l320a»7b(t)) against Def`endant under 42 U.S.C. § 1320a~7a (Civil Monetary Penaltics Law) or
42 U.S.C. § lSZOa-?(b)(?) (permissive exclusion for fraud, kickbacks, and other prohibited
activities) for the Covered Conduct. The OlG-HHS expressly reserves all rights to comply with
any statutory obligations to exclude Defendant from Medicare, Medicaid, and other Federal
health care programs under 42 U.S.C. § l320a-7(a) (mandatory exclusion) based upon the
Covered Conduct. Nothing in this Paragraph precludes the OIG-HHS from taking action against
entities or persons, or for conduct and practices, for which claims have been reserved in
Paragraph 9, below.

6. Walgreens fully and finally releases the Governrnent, its agencies, officers,
employees, servants, and agents from any claims (including attorneys’ fees, costs, and eitpenses
of every kind and however denominated) that Walgreens has asserted, could have asserted, or
may assert in the hiture against the Government, its agencies, officers, employees, servants, or
agents related to the Covered Conduct and the Government’s investigation, prosecution and '
settlement thereof.

7. Conditioned on Defendant’s timely payment of the full Settlement Amount
pursuant to Paragraph 3 above, Relators, for themselves and all their heirs, successors, attorneys,
agents, and assigns, as well as any other person or entity acting on their behalf or asserting their
rights, fully and finally release, waive, and forever discharge i)efendant, including its
subsidiaries, divisions, corporate predecessors, successors, assigns, and transferees, as well as
Defendant’s current and former officers, directors, employees, attorneys, and other agents, from
any claims or allegations that Relators have or may have on behalf of the Governrnent under the

FCA for the Covered Conduot1 and from any liability, manner of claims, demands, proceedings,

- 'Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 7 of 24

liens, and causes of action of any kind or description, whether known or unknown, fixed or
contingent, in law or in equity, in contract or tort, under any federal or state statute or regulation,
or under common law, or that Relators otherwise would have standing to bring, against
Defendant based on the Covered Conduct or the allegations in the FCA Action, including,
without limitation, any liability arising from or relating to claims that Relators asserted or could
have asserted against Defendant in this FCA Action based on the Covered Conduct or the
allegations in the FCA Action; provided, however, that the following claims against Defendant
are specifically reserved and not released: (i) Relators’ claim for their reasonable expenses and
attorneys’ fees and costs pursuant to 31 U.S.C. § 3730(d) and comparable provisions of state
false claims laws, and (ii) Relators’ claims on behalf of the state plaintiffs in this FCA Action.r

8. ln consideration of the execution of this Settlement Stipulation by the Relators
and the Reiators’ release as set forth in Paragraph 7 above, Defendant, including its subsidiaries,
corporate predecessors1 corporate suecessors, and assigns, as well as all of its current and former
officers, directors, employees, attorneys, and other agents, releases Relators and all their
successors, heirs, assigns, attorneys, and other agents, from any and all manner of claims,
proceedings, liens, and causes of action of any kind or description that Defendant has against
Relators related to or arising from the claims in this FCA Action, including, but not limited to,
Reiators’ investigation and prosecution thereon

9. Notwithstanding the releases given in Parag`raphs 4 and 5 above,‘ or any other term
of this Settlement Stipulation, the following claims of the Governrnent (including OlG-HHS) are
specifically reserved and are not released by this Settlement Stipulation:

a. any liability arising under Title 26, United States Code (internal

Revenue Code);

b. any criminal liability;

Cas_e 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 8 of 24 .

c. except as explicitly stated in Paragraphs 4 and 5 of this Settlement Stipulation, ~
any administrative liability, including mandatory exclusion from Federal health
care programs;

d. any liability to the United States (or its agencies) for any conduct other than the
Covered Conduct;

e. any liability based upon obligations created by this Settlement Stipulation; and
r. any iiabnny orindividiiais.
iO. Walgreens shall be in default of this Settlement Stipulation if it fails to make the

required payment set forth in'Paragraph 3 above on or before the due date for such payment, or if
it fails to comply materially with any other term of this Settlement Stipu|ation (“Default”). The
Government shall provide written notice to Walgreens of any Def`ault in the manner set forth in
Paragraph 27 below. Walgreens shall then have an opportunity to cure the Def`ault within ten
(10) calendar days from the date of delivery ofthe notice ofDefault. in the event that a Default
is not fully cured within ten (10) calendar days of the delivery of the notice of-Default (“Uncured
Default”), interest shall accrue at the rate of l2% per annum compounded daily on the remaining
unpaid principal balance of` the Settlement Amount, beginning ten (IO) calendar days after
mailing of the notice of Default. in the event of an Uncured Default, Walgreens shall agree to
the entry of a consentjudgment in favor of the Government against Walgreens in the amount of
the Settlement Amount as attached hereto as Exhibit B. The Governrnent may also, at its option,
(a) rescind this Settlement Stipulation and reinstate the claims asserted against Walgreens in the
US Complaint', (b) seek specific performance of this Settlement Stipulation; (c) offset the
remaining unpaid balance of the Settlement Arnount from any amounts due and owing
Defendant by any department, agency, or agent of the United States; or (d) exercise any other
rights granted by law, or under the terms of this Settlement Stipulation, or recognizable at

common law or in equity. Walgreens shall not contest any offset imposed or any collection

Case 1:15-cv-05686-PAC Document 18 Filed 01/22/19 Page 9 of 24

undertaken by the Government pursuant to this Paragraph, either administratively or in any
Federal or State court. In addition, Walgreens shail pay the Government ail reasonable costs of
collection and enforcement under this Paragraph, including attorneys’ fees and expenses In the
event that the Government opts to rescind this Settlement Stipulation pursuant to this Paragraph,
Walgreens shall not piead, argue, or otherwise raise any defenses under the theories of statute of
iimitations, laches, estoppel, or similar theories, to any civil or administrative claims that relate
to the Covered Conduct.

l l. Relators and their heirs, successors, attorneys, agents, and assigns shall not object
to this Settlement Stipulation; Relators agree and confirm that the terms of this Settlement
Stipulation are fair, adequate, and reasonable under all the circumstances pursuant to 3i U.S.C.
§ 3730(0)(2)(3). Moreover, the Government and Relators, including Reiators’ heirs, successors,
attorneys, agents, and assigns, agree that they each retain all of their rights pursuant to 31 U.S.C.
§ 3730(d) on the issue ofthe share percentage, if any, that Relators should receive of the
Settlement Amount.

12. Defendant waives and shall not assert any defenses that Defendant may have to
any criminal prosecution or administrative action relating to the Covered Conduct that may be
based in whoie or in part on a contention that, under the Double Jeopardy Clause in the Fitth
Amendment of the Ccnstitution, or under the Excessive Fines Clause in the Eighth Arnendment
of the Constitution, this Settlement Stipulation bars a remedy sought in such criminai prosecution
or administrative action.

l3. Defendant agrees to cooperate fully and truthfuliy with the Governrnent’s
investigation relating to the Covered Conduct of individuals and entities not released in this
Settlement Stipulation. Upon reasonable noticc, Defendant shall encourage, and agrees not to

impair, the cooperation of its directors, officers, and employees in such chernment

Case 1:15-cv-05686-PAC Document 18 Filed 01/22/19 Page 10 of 24

investigation, and shall use its best efforts to make available, and encourage, the cooperation of
former directors, ofticers, and employees for interviews and testimony, consistent with the rights
and privileges of such individuals Defendant further agrees to, upon request, furnish to the
Government complete and un~redacted copies of all non-privileged documents, reports,
memoranda of interviews, and records in its possession, custody, or control concerning any
investigation of the Covered Conduct that it has undertaken, or that has been performed by
another on its behaif.

l4. Defendant represents and warrants that it has reviewed its financial situation, that
it is currently not insolvent as such term is defined in l l U.S.C. § 101(32) and that it reasonably
believes that it shall remain solvent foilowing payment to the Government ofthe Settlement
Amount. Further, the Parties warrant that, in evaluating whether to execute this Settlement
_ Stipulation, they (a) have intended that the mutual promises, covenants, and obligations set forth `
herein constitute a contemporaneous exchange for new value given to Defendant, within the
meaning of l l U.S.C. § 547(c)(l); and (b) have concluded that these mutual promises,
covenants, and obligations do, in fact, constitute such a contemporaneous exchange Further, the
Parties warrant that the mutual promises, covenants, and obligations set forth herein are intended
to and do, in fact, represent a reasonably equivalent exchange of value that is not intended to
hinder, delay, or defraud any entity to which Defendant was or became indebted on or after the
date of this Settlement Stipulation, within the meaning of l l U.S.C. § 548(a)(l).

15 . if within 91 days of the Effective Date of this Settlement Stipulation or any
payment made under this Settlement Stipulaticn, Def`endant commences any case, action, or
other proceeding under any law relating to bankruptcy, insolvency, reorganization, or relief of
debtors, or a third party commences any case, action, or other proceeding under any law related

to bankruptcy, insolvency, reorganization, or relief of debtors (a) seeking an order for relief of

10

Case 1:15-cv-05686-PAC Document 18 Filed 01/22/19 Page 11 of 24

Defendant’s debts, or seeking to adjudicate Defendant as bankrupt or insolvent;,or (b) seeking
appointment of a receiver, trustee, custodian, or other similar official for Defendant or for all or
part of Defendant’s assets, Defendant agrees as follows:

a. Defendant’s obligations under this Settlement Stipulation may not be avoided
pursuant to l l U.S.C. § 54?, and Defendant shall not argue or otherwise take
the position in any such case, action, or proceeding that (i) Defendant’s
obligations under this Settlement Stipulation may be avoided under l l U.S.C.
§ 547; (ii) Defendant was insolvent at the time this Settlement Stipulation was
entered into; or (iii) the mutual promises, covenants, and obligations set forth
in this Settlement Stipulation do not constitute a contemporaneous exchange for

new value given to Defendant.

b. if any of Defendant’s obligations under this Settlement Stipulation is avoided
for any reason, inciuding, but not limited to, through the exercise of a trustee’s
avoidance powers under the Banl<ruptcy Code, the Government, at its option,
may rescind the release in this Settlement Stipulation and bring any civil and/or
administrative claim, action, or proceeding against Defendant for the claims
that would otherwise be covered by the release in Paragraph 5 above.
Defendant agrees that (i) any such claim, action, or proceeding brought by the
Government Would not be subject to an “automatic stay” pursuant to ll U.S.C.
§ 362(a) as a result of the case, action, or proceeding described in the first
sentence of this Paragraph, and Defendant shall not argue or otherwise contend

-that the Government’s claim, action, or proceeding is subject to an automatic
stay; (ii) Defendant shall not plead, argue, or otherwise raise any defenses under
the theories of statute of limitations, laches, estoppel, or similar theories, to any
claim, action, or proceeding that is brought by the Government within 60
calendar days of written notification to Defendant that the release has been
rescinded pursuant to this Paragraph, except to the extent such defenses were
available on the date the FCA Action was filed; and (iii) the Government has a
valid claim against Defendant in the amount of the Settlement Amount and the

Government may pursue its claim in the case, action, or proceeding described

ll

Case 1:15-cv-05686-PAC Document 18 Filed 01/22/19 Page 12 of 24

in the first sentence of this Paragraph, as well as in any other case, action, or

proceeding

c. Defendant acknowledges that the agreements in this Paragrapb are provided in

exchange for valuable consideration as provided in this Settlement Stipulation.

16. Defendant agrees to the following:

a. Unallowable Costs Defined: All costs (as defined in the Office of Management
and Budget (“OMB”) Uniform Administrative Requirements, Cost Principies,
and Audit Requirements for cheral Awards published at 2 C.F.R. §§ 200 et
seq.; the Department of Health and Human Services adoption of the OMB
Guidance provided at 45 C.F.R. § 75, subpart E et seq.; the Federal Acquisition
Regulation, 48 C.F.R. § 31.205~47 where applicable; or otherwise as specified
by federal statutes, regulations or the terms and conditions of a Federal award)
incurred by or on behalf of Defendant, including its present or former officers,

directors, employees, and agents, in connection with:

(l) the matters covered by this Settlement Stipulation;

(2) the United States’ audit(s) and civil investigation(s) of matters covered by
this Settlement Stipulation;

(3) Defendant’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in
connection with matters covered by this Settlement Stipulation (including
attorneys’ fees);

(4) the negotiation and performance of this Settlement Stipulation;

(5) any payment Defendant makes to the United States pursuant to this
Settlement Stipulation and any payment Defendant may make to Relators,
including expenses, costs and attorneys’ fees; and

(6) the negotiation of, and obligations undertaken pursuant to, the ClA to (i)
retain an independent review organization to perform annual review
described in section Il[ of the CIA, and (ii) prepare and submit reports to

the OlG-HHS;

Case 1:15-cv-05686-PAC Document 18 Filed 01/22/19 Page 13 of 24

are unallowable costs for government contracting purposes and under the
Medicare Program, Medicaid Program, TRICARE Program, and Federal
Ernployees l-Iealth Benefits Program (FEHBP) (hereinafier referred to as
“Unauowable costs"). '

b. Future Treatment of Unallowable Costs: Unallowable Costs shall be separately
determined and accounted for by Defendant, and Defendant shall not charge
such Unallowable Costs directly or indirectly to any contracts with the United
States.

c. Treatment ofUnallowable Costs Previously Submitted for Payment: Within 90
days of the Effective Date of this Settlement Stipulation, Defendant shall
identify and repay by adjustment to future claims for payment or otherwise any
Unallowable Costs (as defined in this Paragraph) included in payments
previously sought by Defendant from the United States. Defendant agrees that .
the United States, at a minimum, shall be entitled to recoup from Defendant any
overpayment plus applicable interest and penalties as a result of the inclusion
of such Unallowable Costs on previously-submitted requests for paymentl Any
payments due shall be paid to the United States pursuant to the direction of the
Department ofJustice and/or the affected agenciesl 'l`he Government, including
the Department of Justice and/or the affected agencies, reserves its right to
audit, examine, or re-examine Defendant’s books and records and to disagree
with any calculation submitted by Defendant or any of their subsidiaries or
affiliates regarding any Unallowable Costs included in payments previously
sought by Defendant, or the effect of any such Unallowable Costs on the
amounts of such payments

d. Nothing in this Settlement Stipulation shall constitute a waiver of the rights of
the Government to audit, examine, or re-examine Defendant’s books and
records to determine that no Unailowable Costs have been claimed in

accordance With the provisions of this Paragraph.
l?. The Settlement Arnount shall not be decreased as a result of the denial of claims

for payment now being withheld from payment by any l\/ledicarc contractor (e.g., Medicare

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 14 of 24

Adrninistrative Contractor, fiscal intermediary, carrier) related to the Covered Conduct; and
Defendant agrees not to resubmit to any Medicare contractor any previously denied claims
related to the Covered Conduct, agrees not to appeal any such denials ofclaims, and agrees to
withdraw any such pending appeals

l 8. Defendant agrees that it waives and shall not seek payment for any of the health
care billings covered by this Settlement Stipulation from any health care beneficiaries or their
parents, sponsors, legally responsible individuals, or third-party payors based upon the claims
defined as Covered Conduct.

19. This Settlement Stipulation is intended to be for the benefit of the Parties only.
The Partics do not release any claims against any other person or entity except as otherwise
provided herein.

20. Each Party shall bear its own legal and other costs incurred in connection With

_this matter, including the preparation and performance of this Settlement Stipulation; provided,
however, nothing in this Settlement Stipulation shall preclude Relators from seeking to recover
their expenses or attorneys’ fees and costs from Defendant, pursuant to 3l U.S.C. § 3730(d) or
comparable provisions of state false claims laws.

21. Upon receipt of the payment described in Paragraph 3 above, the US Complaint
shall be deemed dismissed in full and the Relators’ amended complaint shall be dismissed in
part. As to the Governrnent, the dismissal shall be with prejudice only as to claims for the
Covered Conduct that are being released pursuant to this Settlement Stipulation and shall be
without prejudice as to all other claims and conduct As to the Relators, all federal claims in
their complaint shall be dismissed with prejudice except for Relators’ claims pursuant to 31
U.S.C. § 3730(d} for (i) expenses, costs and attorneys’ fees against Defendant and (ii) a share of

the Settlement Amount received by the Government. Nothing in this Paragraph shall be

14

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 15 of 24

construed to effect dismissal of Relators’ claims pursuant to 31 U.S.C. § 3730(d) for expenses,
costs, and fees from Defendant or for a share of the Settlement Amount received by the
Government or any of their state claims under state false claims laws.

22. The Court shall retain jurisdiction over this Settlement Stipulation to enforce the
Parties’ obligations pursuant to this Settlement Stipulation.

23. Any failure by the Government to insist upon the full or material performance of
any of the provisions of this Settlement Stipulation shall not be deemed a waiver of any of the
provisions hereof, and the Governrnent, notwithstanding that failure, shall have the right
thereafter to insist upon the full or material performance of any and all of the provisions of this
Settlement Stipulation.

24. This Settlement Stipulation is governed by the laws of the United States. The
exclusivejurisdiction and venue for any dispute relating to this Settlement Stipulation is the
United States District Court for the Southern District of New York. For purposes of construing
this Settlement Stipulation, it shall be deemed to have been drafted by all Parties to this
Settlement Stipulation and shall not, therefore, be construed against any Party for that reason in
any subsequent dispute.

25. The undersigned counsel and other signatories represent and warrant that they are
li.\lly authorized to execute this Settlement Stipulation on behalf of the persons and the entities
indicated below.

`26. This Settlement Stipulation is binding on Defendant’s successor entities as Well as
Relators’ successors, transferees, heirs, and assigns.

27. Any notice pursuant to this Settlement Stipulation shall be in writing and shall,
unless expressly provided otherwise herein, be delivered by hand, express courier, or e-mail

transmission followed by postage-prepaid mail, and shall be addressed as follows:

lS_

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 16 of 24

TO Tl-iE GOVERNMENT:

Ll YU

JESSICA JEAN HU

Assistant United States Attorneys

United States Attorney’s Oflice

86 Chambers Street, Third Floor

New York, NY 10007

Tel. (2 l 2) 637-6559/2776

Emaii: Li.Yu@usdoj.gov
Jessica.Hu@usdoj.gov

TO.WALGREENS:

John Kiernan, Esq.

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY l0022

Tel. (212) 909-6692

Email: Jsltiernan@debevoise.com

Stephen A. Warnlte, Esq.

Ropes & Gray LLP

1211 Avenue-ofthe Americas

New York, NY 10036

Tel. (2l2) 84l-0681

Email: Stephen.Warnke@ropesgray.com

TO RELATORS:

Shelley R. Slade, Esq.

Vogel Slade & Goldstein LLP

1300 Connecticut Ave., N.W., Suite 70l
Washington, D.C. 20036»!749

Telephone: (202) 537-5903
Ernail: sslade@vsg-law.com

28. This Settlement Stipulation may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Settlement Stipulation. E-
mails that attach signatures in PDF form or facsimiles of signatures shall constitute`acceptable,

binding signatures for purposes of this Settlement Stipulation.

16

Case,1:15-CV-05686-PAC Document 18 Filed 01/22/19 Page 17 of 24

29. The effective date of this Settlement Stipulation is the date on Which it is entered

on the docket for the FCA Action after having been approved by the Court (the “Efl`ective Datc"’).

30. This Settlement Stipulation constitutes the complete agreement between the

Parties with respect to the subject matter hereol". This Settlement Stipulation may not be

amended except by written consent of the Parties.
For' the Gr)vernmeuf:

GEOFFREY S. BERMAN
United States Attorney

 

 

Jnssr "'inAN nu

Assistanl United States Attorneys
86 Chalnbers Strcel, 31'd lilt)or
l\lew York, New Yorlt 10007

earner iii/tarter g son
l‘\lew 'Yoir_. New Yorl<

Ol"l'iee ofthe inspector General, the U.S.
Departrnent ol` l“lealth and |-luman Services

By: mi j§cj`L/l EQ
LlS/\ l\fl. RE

/-\ssistant inspector Generul
for Legal Affairs

 

t)A'rnD: necesth ‘Z_»‘-}:).c 1 s
Washington, [).C.

For Defendant

DEBEVOESE & PLIMPTON EJLP

By:

 

lOl~lN KlERNAN, ESQ.
KRiS'I`lN l<lEHN, ESQ.
919 “l`hird Avenue

New Yorl<, NY 10022

DATED: December FM. 201 8

New Yorl<, New Yorl<

ROPES & GRAY LLP

By:

 

STEPl-{EN A. WARNKE, ESQ.
LAURA HOEY, ESQ.

ill | Avenue of the Americas
New Yoi'k, NY 10036

DATED: Decernber _m_j 2018
New Vorl<, New Yorlt

By:
ELENA I<RAUS
Senior Vice President & General Counsel
Walgreen Co.

DATED: December _M, 201 8
Deertield, lllinois

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 ‘Page 18 of 24

29. The effective date of this Settlement Stipulation is the date on which it is entered

on the docket for the FCA Action after having been approved by the Court (the “Effective Date”).

30. This Settlement Stipulation constitutes the complete agreement between the

Parties with respect to the subject matter hereof. T his Settlement Stipulation may not be

amended except by written consent of the Partios.
For the Govermnent:

GEOFFREY S. BERMAN
United States Attcrney

By:

 

LI YU

JESSICA JEAN HU

Assistant United States Attorneys
86 Charnbers Street, 3rd Floor
Ncw Yorl<, New York 10007

DATED: December ___, 2018
New York, New York

Oftice of the lnspector General, the U.S.
Department of Health and Human Services

By:

 

LISA M. R_E
Assistant lnspector General
for Legal Affairs

DATED: December _M, 2018
Washington, D.C.

17

For Defendant:
DEBEVOISE & PLIMPTON LLP

/ff/A_J

KIERNAN, ESQ
0lS’l`lI\l KlEHN, ESQ.
919 Third Avenue
New Yorlc, NY 10022

DATED: Deccmber _, 2018
New York, New Yorl<

ROPES & GRAY LLP

By;

 

STEPHEN A. WARNKE, ESQ.
LAURA HOEY, ESQ.

12ll Avenue of the Americas
New Yori<, NY 10036

DATED: Decernber _, 2018
New York, New York

By: _
ELENA KRAUS
Senior Vice President & General Counsel
Walgreen Co.

DATED: Decernber _W, 2018
Dcerticld, lllinois

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 19 of 24

29. T he effective date of this Settlement Stipulation is the date on which it is entered

on the docket for the FCA Action after having been approved by the Court (the “B`ffective Date”).

30. This Settlement Stipulation constitutes the complete agreement between the

Paities With respect to the subject matter hereof This Settlement Stipulation may not be

amended except by written consent of the Parties.
For the Government:

GEOFFREY S. BERMAN
United States Attorney

By:

 

LI YU

JESSICA JEAN HU

Assistant United States Attorneys
86 Chambers Street, 31‘d Floor
New York, New Yorlc 10007

DATED: Decernber M, 2018
New Yorl<, New York

Office of the lnspector General, the U.S.
Departrnent of Health and Human Services

By:

LISA M. RE

Assistant lnspector Gcneral
for Legal Affairs

 

DATED: December _W, 2018
Washington, D.C.

17

For Defendant:
DEBEVOISE & PLIMPTON LLP

By:

 

JOHN KIERNAN, ESQ.
KRISTIN KIEHN, ESQ.
919 Third Avenue

New York, NY 10022

DATED: December ~_, 2018
New York, New York

ROPES & GRAY LLP

    
  

By f . _. '
_ `l§‘. l'-lEl‘\l A. WARNKE, ESQ.
LAURA HOEY, ESQ.

121 1 Avenue of the Arnericas
New Yorl<, NY 10036

DATED: Deeembet-/Z:lecis
New Yorl~t, New Yorl<

By: M
ELENA KRAUS
Senior Vice President & General Counsel
Walgreen Co.

DATED: Dccernber M, 2018
Deerfield, lllinois

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 20 of 24

29. The effective date of this Settlement Stipulation is the date on which it is entered

on the docket for the FCA Action alter having been approved by the Court (the “Effcctive Date”).

30. This Settlement Stipulation constitutes the complete agreement between the

Parties with respect to the subject matter hereof. This Settlement Stipulation may not be

amended except by written consent of the Parties.
For the Government:

GEOFFREY S. BERMAN
United States Attorney

By:

 

Li YU

JESSICA JEAN HU

Assistant United States Attorneys
86 Chambers Street, 3rd Floor
New Yorlt, New York 10007

DATED: December _, 201 8
New York, New York

Office of the Inspector General, the U.S.
Department of [-lealth and Human Services

By:

LISA M. R_E

Assistant Inspector General
for Legal Affairs

 

DATED: December m, 2018
Washington, D.C.

17

 

For Defendanf:

DEBEVOISE & PLIMPTON LLP

By:
JOHN KIERNAN, ESQ.
KRISTIN KIEI-IN, ESQ.
919 Third Avenue

New York, NY 10022

 

DATED: December W, 2018
New York, New York

ROPES & GRAY LLP

By:
STEPHEN A. WARNKE, ESQ.
LAURA HOEY, ESQ.

l2ll Avenue of the Americas
New York, NY 10036

 

DATED: December _) 2018
New York, New York

Senior Vice President & General Connsel
Walgrecn' Co.

DATBD: December /_LZ 2018

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 21 of 24

 

 

-B>'r ;-' - .._ .
guam garza AZAM> annual
Qur Tam Relator

DATED; Dcc'ember'l __§_, 2018
H Crug!_n_b_ 2 b \ q.-'t

 

 

y! .. _ g
S_. CHRISTOPHER SCHULTE

Qur` Tar`n' .R'clator

DATEI).:`t)ecentber _l._é_»_.. 2018

\.,_. __ ;r_¢ =_.

SO ORDERED:
B%Einber _____, 301

QQMM,

new nasa crow USD"'

£WM remit

108

Re__!t:toi" ' 0 r rel:

voset. seneca-cotnerth t.l.'r

     

SHELLEY R '_ LADE_ ESQ
1300 ConnccucntAve N.W;.-. Suite 701
Washmgton D.C. 20036-1?49

parse mcarthur/g acts
Washington. 5 C.

Exhibit A

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page_22 of 24

Insulin Pen Brauds Reievant to the Settlement Stipulation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brand Name National Drng Code
APIDRA 00088250205
HUMALOG 00002_?71227
HUMALOG 00002879759
I~IUMALOG 00002879859
HUMALOG 00002879959
HUMALOG 00002751659
IlUMALOG 00002872559
HUMALOG 0000287945 9
HUMULIN 00002880359
HUMULIN 00002882427
HUMULlN 00002880559
LANTUS 0008 822 l 905
LANTUS 00088222052
LANTUS 00088222060
LEVEMIR 00169643910
LEVBMER 00169643810
NOVOLOG 00169369619
NOVOLOG 00l 696339 l 0
NOVOLOG 00169330312
TOUJEO 000245 86903
TRESIBA 001692550|3
TRE,SlBA 00169266015

 

 

 

, _ _Cas_e 1:15-0\/_-05686-PAC Documt-;j_r]t_ 18 _Filed 01/22/1_9l F,>age`_23 o__f:,_24

 

...~..._Exhva

-2_0 ..

 

Case 1:15-cV-05686-PAC Document 18 Filed 01/22/19 Page 24 of 24 '

UNITED STATES DISTRICT COURT
SOU'I`HERN DISTRIC'I` OF NEW YORK

 

UNITED STATES OF Al\/IERICA et aI.
ex rel. RAl-HMI and SCI-IULTE,

P{aintiffs’ 15 Civ. sess (PAC}

v CONSENT JUDGMENT

WALGREENS BOOTS ALLIANCE, FNC.,

 

Defendant.

 

Upon the consent of Plaintiff the United States and Defendant Walgreens Boots Alliance,

Inc. (“Defendant,”), it is hereby
ORDERED, ADJUDGED and DECREED: that Plaintiff the United States is awarded
judgment in the amount of $ l 68,035,8 l 3.56 as against Defendant, as well as post-judgment

interest at the rate of 12% per annum compounded daily.

 

 

 

Agreed to by:
For the Gr)vernmem: For De fendant:
GEOFFREY S. BERMAN - DEBEVOISE &. PLlMPTON LLP
United States Attorney
By:
By: JOl-lN KIERNAN, ESQ.
LI YU KRISTIN KIEHN, ESQ`.
JESSICA JEAN l-lU 91 l Third Ave_nue
Assistant United States Attorneys New York, NY 10022
86 Charnbers Street, 3rd F|oor
New York, New York 1000'/' ROPES & GRAY LLP
By:
STEPHEN WARNKE, ESQ.
121 1 Avenue of the Americas
New York, NY 10036
S() ORDERED:
201_

___...’

 

l-lON. PAUL A. CROTTY, U.S.D.J.

21

